Filed 3/8/22 In re Jordan W. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re JORDAN W. et al., Persons                             B314295
Coming Under the Juvenile                                   (Los Angeles County Super.
Court Law.                                                  Ct. No.19CCJP05744)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

GEORGE W. and NAKISHA C.,

     Defendants and
Appellants.


      APPEAL from an order of the Superior Court of Los
Angeles County, Robin R. Kesler, Juvenile Court Referee.
Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant George W.
      Johanna R. Shargel, under appointment by the Court of
Appeal, for Defendant and Appellant Nakisha C.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Deputy County
Counsel, for Plaintiff and Respondent.

                  __________________________

       George W. (Father) and Nakisha C. (Mother) appeal from
the juvenile court’s order terminating their parental rights over
four-year-old Jordan W. and three-year-old George W., Jr.,
(George). Father contends the juvenile court abused its
discretion in denying his request for a continuance of the
selection and implementation hearing (Welf. & Inst. Code,1
§ 366.26). In addition, Mother and Father argue the court erred
in finding the beneficial parental relationship exception to
termination of parental rights did not apply. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Dependency Petition
      On September 5, 2019 the Los Angeles County Department
of Children and Family Services (Department) filed a dependency
petition on behalf of then-two-year-old Jordan and then-18-
month-old George. The petition alleged Father and Mother

1     Further statutory references are to the Welfare and
Institutions Code.




                                2
engaged in domestic violence in the presence of the children. On
one occasion, Father grabbed Mother’s neck with both his hands,
and Mother struck Father in the face. Another time, Father hit
Mother in the eye, causing it to be bruised and swollen shut. The
petition also alleged Father had a history of substance abuse and
abused amphetamine, methamphetamine, and marijuana, which
rendered him incapable of caring for the young children. Mother
was aware of Father’s substance abuse and failed to protect the
children by allowing Father to reside in the home.
      At the December 18, 2019 jurisdiction and disposition
hearing, Mother and Father pleaded no contest to the allegations
in the amended petition that they had a history of engaging in
altercations in the presence of the children; Father had a history
of substance abuse and was a recent user of amphetamine,
methamphetamine, and marijuana; and Mother failed to protect
the young children by allowing Father to reside in the home. The
juvenile court sustained the amended allegations under section
300, subdivision (b)(1), and declared Jordan and George
dependents of the court. The court removed the children from
Father’s physical custody and ordered them released to Mother
with family maintenance services.

B.    The Section 342 Petition
      On February 10, 2020 the Department filed a subsequent
dependency petition (§ 342) on behalf of Jordan and George. The
petition alleged Mother had a history of substance abuse and was
a current abuser of methamphetamine and amphetamine, which
rendered her incapable of caring for the children. Mother tested
positive for methamphetamine and amphetamine on January 29,
2020. Further, mother’s other children, Tamia C. and Isaiah C.,




                                3
received permanent placement services, and two of her other
children (Darryn S. and Jordan) were former dependents of the
court because of Mother’s substance abuse.
      At the February 11, 2020 detention hearing, the juvenile
court detained Jordan and George from Mother. The court
ordered monitored visits for Mother and Father twice a week for
two hours each visit.
      On June 23, 2020 the court sustained the allegations in the
section 342 petition under section 300, subdivisions (b)(1) and (j).
The court removed the children from Mother’s physical custody
and granted family reunification services to Mother and Father.
The court ordered Mother and Father to a participate in a six-
month drug and alcohol program with aftercare, random drug
testing every other week, parenting classes, individual counseling
to address case issues, and conjoint counseling if the parents
reconciled. The court also ordered Father to attend a program for
domestic violence perpetrators.

C.    Status Review Reports
      The December 14, 2020 six-month status review report
stated Mother had attended only two parenting classes and had
not completed her drug treatment program. Mother tested
positive for methamphetamine and amphetamine three times
from January to September 2020. Father did not attend
individual counseling, but he completed parenting classes and a
six-month drug treatment program. Father tested positive for
methamphetamine, cocaine, and marijuana on five occasions
from September 2019 to February 2020. Father also tested
positive for marijuana four times from December 2019 to October




                                 4
2020. Further, Mother and Father failed to show for drug testing
for the Department on numerous occasions in 2020.
      The paternal grandmother, who was the approved monitor,
reported Father interacted well with the children and was
responsive to their needs. The social worker observed Father
brought food, toys, and clothes to the visits and appeared to be
caring and attentive to the children. Likewise, Mother’s
monitored visits were going well. Mother demonstrated patience
with the children and redirected them when needed.
      The 12-month status review report stated Mother failed to
complete a drug treatment program and parenting classes.
Mother did not consistently drug test, and she tested positive for
methamphetamine on March 16, 2021. Mother stopped attending
individual counseling sessions on February 17, 2021 after
attending only 10 sessions. Father had failed to attend any
domestic violence classes. He also failed to submit to drug
testing after July 2020. Father reported he regularly attended
individual counseling, but the social worker was unable to
contact his counselor. Mother and Father separated on
February 5, 2021 after Mother accused Father of physical
assault; Father denied the allegation. However, the foster
mother reported that when she returned Mother’s phone call on
March 14, Father answered the call on Mother’s cell phone.
      Mother visited the children for two hours on Sundays. The
maternal grandmother, who monitored the visits, reported
Mother was attentive toward the children. Mother consistently
visited except for a month when she was in Louisiana. Father
visited the children every Friday for four hours. According to the
paternal grandmother, who monitored the visits, Father
interacted well with the children and was responsive to their




                                5
needs. The social worker observed Father brought food, bikes,
toys, and clothes to the visits and was attentive and caring
toward the children.
       At the April 9, 2021 12-month review hearing (§ 366.21,
subd. (f)), the juvenile court found Mother and Father had shown
minimal compliance with their case plans. The court terminated
the parents’ family reunifications services and set a selection and
implementation hearing for August 9, 2021.

D.     The Department’s Assessment of Relatives for Placement
       On April 27, 2021 the social worker spoke with adult
sibling Jazmen W., who wanted to have Jordan and George
placed with her. Jazmen stated, “‘I have seen them. I don’t live
out there so I don’t have regular contact. Last time I saw them
was two years ago. I offered because [M]other is making it
difficult for [Father] to get the kids. I’ve always put it out there
that I can take them but my dad was trying to get them.’”
Jazmen lived in a three-bedroom, two-bathroom home with her
five children ranging from seven to 15 years old. Jazmen
reported she and her husband were separated and he did not
“‘need to be involved.[’]” The social worker noted, “With medical,
regional center, mental health and educational needs of the
children, along with her five children[,] it would be a significant
impact on the home and it is unknown her ability to care for
seven children in her home.”
       On May 21, 2021 the juvenile court granted Father’s
request for the Department to assess the paternal grandmother,
Samella J., for long-term placement of the children. Samella J.,
had previously requested the children be placed with her, but at
the time Father was living with her. Samella lived with the




                                 6
paternal aunt, Sherry W., in a one-bedroom apartment. Sherry
had arrests for possession and use of controlled substances,
disorderly conduct, and prostitution. Further, Sherry lost
custody of her child in a dependency case. The Department did
not approve Samella’s home for placement or adoption because
the social worker had not received a criminal waiver for Sherry.
Samella denied knowledge of Sherry’s arrests or prior
dependency case even though Samella was the caregiver for
Sherry’s child during the dependency proceedings. Further,
Samella reported she did not have the strength to pick up Jordan
or George or to keep up with them during visits because of her
age. The social worker expressed concerns about Samella’s
ability to meet the children’s daily needs if they were placed long-
term with Samella. Moreover, Samella did not drive and relied
on Father and Sherry for transportation. The social worker was
also concerned about Sherry’s willingness to work with the
Department. When a social worker called Sherry to obtain
information regarding a June 18, 2021 referral alleging abuse of
Jordan and George, Sherry denied knowledge of the abuse and
hung up.
       On June 15, 2021 Father filed a section 388 petition
requesting the children be placed with Samella. The juvenile
court summarily denied the section 388 petition because “it does
not state new evidence or a change of circumstances.” The
minute order noted the court “already ordered Paternal
Grandmother to be assessed.”

E.   The Section 366.26 Report
     The July 26, 2021 section 366.26 report stated four-year-old
Jordan and three-year-old George had been in five different




                                 7
placements since the detention hearing. The current caregivers,
who had cared for the children since February 2021, wanted to
adopt them. The prospective adoptive parents were very
attentive and dedicated to providing for the children’s needs.
George was diagnosed as autistic and was receiving speech
therapy. Jordan was referred for mental health services because
she was physically aggressive and had oppositional behavior.
She also had angry outbursts and tantrums because she had
difficulty regulating her emotions.
       The report stated as to visitation, “[Mother] is scheduled to
visit the children on Sundays from 10 a.m. to 2 p.m. [¶] [Father]
continues to have monitored visits with his children every Friday
from 3:30 to 7:30 p.m. [¶] On 07/19/2021, the caregiver reported
that [maternal grandmother] monitors the visits between the
parents and . . . there [have] been times she has suspected that
father is present during mother’s visit.”

F.    Father’s Second Section 388 Petition
      On the morning of the August 9, 2021 selection and
implementation hearing, Father filed another section 388
petition, requesting six months of family reunification services.
The petition stated, “Father has maintained consistent and close
visitation with the children, who have been placed in a number of
homes since this case started. The children’s best interest arises
through permanent placement with [him].” Father attached an
August 2, 2021 progress letter from his counselor at the drug
treatment aftercare program showing that Father enrolled in the
program on August 17, 2020. Father took classes on drug
education, relapse prevention, domestic violence awareness,
parenting, coping skills, and anger management. He also tested




                                 8
negative for drugs on five occasions between April and July 2021.
But Father had been inconsistent with his therapy sessions.
      After hearing argument from counsel, the juvenile court
summarily denied Father’s section 388 petition. The court
acknowledged that Father had been visiting the children
regularly, but Father’s clean tests over a four-month period did
not show he could remain sober in light of his previous relapse,
and Father had not completed his programs even though the
petition was filed over two years earlier.

G.     The Selection and Implementation Hearing
       At the August 9, 2021 selection and implementation
hearing, Father orally requested a continuance for the
Department to further evaluate Samella and Jazmen for
placement. Father argued the juvenile court needed more
information because the Department had not denied the
relatives’ requests for placement, and there was a preference for
placement with family members. The court denied the request,
finding “the parties have not been forthcoming about the issues,
[the] children have been removed from some of these parties,
[and the parties have] been outright misleading.” The court
added, “To take these children who have had a number of
placements to an adult sibling who is having her own issues in
her family where these kids have had numerous placements does
not seem appropriate, especially since she has not had any
regular contact with these kids.”
       Mother’s and Father’s attorneys argued the beneficial
parental relationship exception under section 366.26,
subdivision (c)(1)(B)(i), applied, and therefore, the juvenile court
should not terminate the parents’ parental rights. Mother’s




                                 9
attorney asserted Mother had consistently visited, and Jordan
and George “would benefit from the continuing relationship
because [she] has maintained a parental role in these children’s
lives.” Father’s attorney argued Father had regular visitation
despite the children’s five or six placements, and “the family itself
seems to be intact, the maternal grandmother is the monitor.”
Father’s attorney added, “[T]he ongoing visitation, ongoing
contact with the maternal and paternal relatives does
demonstrate that it would be detrimental to the child[ren] if
termination of parental rights were to occur today. . . . We don’t
have the sufficient length of time that the children are staying in
this current placement to show that it wouldn’t be detrimental if
termination of parental rights were to occur. [¶] Given that
visitation has been ongoing, the children do have in their minds
who the family is. And this court should find that that is [a]
sufficient[ly] compelling reason to find that it would be
detrimental should the court terminate parental rights.” The
Department and minors’ counsel requested the court terminate
Mother’s and Father’s parental rights.
       After hearing argument, the juvenile court found by clear
and convincing evidence that the children were adoptable. The
court found no statutory exception applied and terminated
Mother’s and Father’s parental rights. The court explained,
“While the parents did have custody of these very young kids
early on in their lives, the parents for the last significant period
of time, almost two years, have been regulated to monitored visits
one time a week, which does not rise to a parental relationship
with the children.” The court added, “As indicated, [the children]
may be aware of who the mother and father [are]; however, they
do not supply a parental role and have continued to have their




                                 10
own issues in regards to why this case brings us before this
court.” The court concluded, “I cannot make a finding that it
would be detrimental to sever the parental relationship. And the
preference for adoption outweighs the limited relationship the
parents have with the kids.” The court transferred the care,
custody, and control of the children to the Department for
adoptive planning and placement and designated the foster
parents as the children’s prospective adoptive parents.
      Mother and Father timely appealed.2

                          DISCUSSION

A.    The Juvenile Court Did Not Abuse Its Discretion in Denying
      Father’s Continuance Request
      Although “[c]ontinuances are discouraged in dependency
cases,” they may be granted “upon a showing of good cause,
provided the continuance is not contrary to the interest of the
child.” (In re Elizabeth M. (2018) 19 Cal.App.5th 768, 779;
accord, In re D.Y. (2018) 26 Cal.App.5th 1044, 1056.)
Section 352, subdivision (a)(1), provides, “Upon request of counsel
for the parent . . . , the court may continue any hearing under
this chapter beyond the time limit within which the hearing is


2     In their notices of appeal, Mother and Father appealed the
summary denial of Father’s section 388 petition. However,
Mother and Father failed to assert any argument on this issue,
thereby forfeiting any challenge to the denial of Father’s
section 388 petition. (See In re S.B. (2004) 32 Cal.4th 1287, 1293
[dependency proceedings are subject to forfeiture rule]; People v.
Duff (2014) 58 Cal.4th 527, 550, fn. 9, [“the claim is omitted from
the opening brief and thus waived”].)




                                11
otherwise required to be held, provided that a continuance shall
not be granted that is contrary to the interest of the minor. In
considering the minor’s interests, the court shall give substantial
weight to a minor’s need for prompt resolution of his or her
custody status, the need to provide children with stable
environments, and the damage to a minor of prolonged temporary
placements.”
       “We review an order denying or granting a continuance for
abuse of discretion. [Citations.] ‘To show abuse of discretion, the
appellant must demonstrate the juvenile court exercised its
discretion in an arbitrary, capricious or patently absurd manner
that resulted in a miscarriage of justice.’” (Elizabeth M., supra,
19 Cal.App.5th at p. 780; accord, In re D.N. (2020) 56 Cal.App.5th
741, 756.)
       Father contends the juvenile court abused its discretion in
denying his request at the selection and implementation hearing
for a continuance to allow the Department to assess Samella and
Jazmen.3 The juvenile court did not abuse its discretion because
by the time of the hearing, the Department had already assessed

3      Father and Mother also contend the juvenile court abused
its discretion in not continuing the hearing to require the
Department to prepare a more complete report for the selection
and implementation hearing that discussed the monitored visits
the parents had with the children. However, the parents’
attorneys did not request a continuance on this basis, forfeiting
the contention on appeal. (In re S.B., supra, 32 Cal.4th at
p. 1293; In re Elijah V. (2005) 127 Cal.App.4th 576, 582 [“A
parent’s failure to raise an issue in the juvenile court prevents
him or her from presenting the issue to the appellate court.”].)




                                12
Samella and Jazmen and determined they could not provide
appropriate placements.
       Samella lived with Sherry, who had a criminal history and
lost custody of her child. The court found Samella was not
“forthcoming” and was “outright misleading” because she denied
knowledge of Sherry’s arrests and prior dependency case even
though she was the caregiver for Sherry’s child during the
dependency proceedings. Further, Samella reported she did not
have the strength to lift Jordan or George or to keep up with
them during visits because of her age, casting doubt on her
ability to meet the children’s daily needs.
       Jazmen did not have regular contact with Jordan and
George, having last seen them two years earlier. Moreover,
Jazmen would be caring for seven children by herself if Jordan
and George were placed with her. In light of Jordan’s and
George’s mental health, developmental, and special education
needs, the Department questioned Jazmen’s ability to care for
them along with her five children.
       In denying the continuance request, the juvenile court
noted Jordan and George “have had a number of placements” and
had been in foster care for nearly two years. The court
appropriately considered the children’s “need for prompt
resolution” of their custody status and the damage caused by
“prolonged temporary placements,” as required under
section 352, subdivision (a)(1).




                              13
B.    The Beneficial Parent-child Relationship Exception Does
      Not Apply
      1.     Governing law
      “At the section 366.26 hearing, the focus shifts away from
family reunification and toward the selection and implementation
of a permanent plan for the child.” (In re S.B. (2009) 46 Cal.4th
529, 532; accord, In re Caden C. (2021) 11 Cal.5th 614, 630
(Caden C.).) “‘Once the court determines the child is likely to be
adopted, the burden shifts to the parent to show that termination
of parental rights would be detrimental to the child under one of
the exceptions listed in section 366.26, subdivision (c)(1).’” (In re
B.D. (2021) 66 Cal.App.5th 1218, 1224-1225 (B.D.); accord, In re
Celine R. (2003) 31 Cal.4th 45, 53 [“court must order adoption
and its necessary consequence, termination of parental rights,
unless one of the specified circumstances provides a compelling
reason for finding that termination of parental rights would be
detrimental to the child”].)
      Under section 366.26, subdivision (c)(1)(B)(i), “the parent
may avoid termination of parental rights” if the parent
establishes by a preponderance of the evidence “that the parent
has regularly visited with the child, that the child would benefit
from continuing the relationship, and that terminating the
relationship would be detrimental to the child. [Citations.] The
language of this exception, along with its history and place in the
larger dependency scheme, show that the exception applies in
situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child.” (Caden C., supra, 11 Cal.5th at
pp. 629-630; accord, B.D., supra, 66 Cal.App.5th at p. 1225.)




                                 14
       Whether “‘the child would benefit from continuing the
relationship’” with his or her parent is shaped by factors “such as
‘[t]he age of the child, the portion of the child’s life spent in the
parent’s custody, the “positive” or “negative” effect of interaction
between parent and child, and the child’s particular needs.’”
(Caden C., supra, 11 Cal.5th at p. 632; accord, B.D., supra,
66 Cal.App.5th at p. 1225.) “‘If severing the natural parent/child
relationship would deprive the child of a substantial, positive
emotional attachment such that,’ even considering the benefits of
a new adoptive home, termination would ‘harm[]’ the child, the
court should not terminate parental rights.” (Caden C., at
p. 633.) “While application of the beneficial parental relationship
exception rests on a variety of factual determinations properly
reviewed for substantial evidence, the ultimate decision that
termination would be harmful is subject to review for abuse of
discretion.” (Caden C., at p. 630; accord, B.D., at p. 1225.)

      2.     The juvenile court did not abuse its discretion in
             finding the beneficial parent-child relationship
             exception did not apply
      Father and Mother contend they regularly visited the
children, and the court improperly looked at whether the parents
were in a “parental role” in concluding the children would not
benefit from continuing their relationship with the parents.
Father and Mother also argue that by focusing on whether
Father and Mother were in a parental role, the court abused its
discretion in finding it would not be detrimental to the children to
sever the parental relationship. The Department concedes
Father and Mother met their burden to establish regular
visitation and contact. But it argues the parents failed to provide




                                 15
any evidence the children would benefit from continuing their
relationship with Father and Mother, and the court did not abuse
its discretion in finding termination of the relationship would not
be detrimental to the children. The Department has the better
argument.
       At the time of the selection and implementation hearing,
Jordan and George had been in five placements during the nearly
two-year period since they had been removed from their parents’
custody. The children had mental health, developmental, and
special education needs. Father and Mother fault the
Department for not addressing in the section 366.26 report the
nature of the children’s interaction with the parents during their
monitored visits. They are correct that the section 366.26 report
stated only that Father and Mother had weekly visits with the
children, without addressing the quality of the parents’
visitation. But the six-month and 12-month status reports
provided additional information about the parents’ visits with the
children. According to these reports, the paternal grandmother
indicated Father interacted well with the children and was
responsive to their needs. The social worker observed Father
brought food, toys, and clothes to the visits and appeared to be
caring and attentive to the children. Likewise, Mother’s
monitored visits went well. The maternal grandmother reported
that Mother redirected the children when needed and was
attentive to them.
       Further, the visits with the children were monitored by the
maternal and paternal grandmothers, not the social worker. The
Department could have (and should have) interviewed the
grandmothers to obtain additional information about the quality
of the visits, but it was Father and Mother who had the burden to




                                16
show the children had a substantial, positive emotional
attachment to the parents. (Caden C., supra, 11 Cal.5th at
p. 636.) Father and Mother could have testified at the hearing or
called the grandmothers to testify about the children’s
interactions with their parents. They did neither. Because
Father and Mother failed to present any evidence of the
children’s attachment to the parents, the record supported the
juvenile court’s finding the parents did not establish that the
children would benefit from continuing the relationship with the
parents.
      Father and Mother also assert the juvenile court
improperly considered Father’s and Mother’s continued substance
abuse struggles, citing Caden C. for the proposition “[a] parent’s
continued struggles with the issues leading to dependency are not
a categorical bar to applying the exception.” (Caden C., supra,
11 Cal.5th at p. 637.) However, “a parent’s struggles with
substance abuse, mental health issues, or other problems could
be directly relevant to a juvenile court’s analysis in deciding
whether termination would be detrimental.” (Id. at p. 639.)
Here, the juvenile court stated at the hearing that the parents
“have continued to have their own issues.” But this was only one
of several issues the court cited in determining the children
would not benefit from continuing their relationship with the
parents.
      As to the argument by Father and Mother that the juvenile
court improperly focused on whether the parents occupied a
parental role in the children’s life, the Supreme Court in
Caden C. did not bar juvenile courts from considering a parent’s
“parental role,” but rather, explained a court’s proper focus is on
whether there is a substantial, positive emotional attachment




                                17
between the parent and child, taking into account factors such as
the age of the child, the portion of the child’s life spent in the
parent’s custody, the effect on the child of his or her interaction
with the parent, and the child’s particular needs. (Caden C.,
supra, 11 Cal.5th at pp. 632, 636.) Certainly, if the juvenile court
only focuses on whether the parent serves a parental role without
considering other factors affecting the emotional attachment
between the parent and child, the failure to consider other factors
could be an abuse of discretion. (See In re L.A.-O. (2021)
73 Cal.App.5th 197, 210-211 [reversing termination of parental
rights where juvenile court’s finding prior to Caden C. “that the
parents ‘ha[d] not acted in parental role in a long time’” could
have meant they were not “good parents[s],” without a finding
whether there was a substantial, positive emotional attachment];
In re D.M. (2021) 71 Cal.App.5th 261, 270 [juvenile court abused
its discretion in “focusing on whether father occupied a ‘parental
role’ in the children’s lives, equating that role with attendance at
medical appointments, and understanding their medical needs,”
instead of determining whether there was a substantial, positive
emotional attachment]; In re J.D. (2021) 70 Cal.App.5th 833, 865
[reversing termination of parental rights because it was unclear
“whether the juvenile court’s determination that mother did not
occupy a ‘parental’ role encompassed factors that Caden C. deems
irrelevant”]; B.D., supra, 66 Cal.App.5th at p. 1230 [“The juvenile
court’s references to the paternal grandmother providing for the
children’s daily needs, whether the parents occupied a ‘parental
role’ or whether a ‘parental relationship’ existed are concerning
because it is unclear what weight the juvenile court placed on
these conclusions when balancing the harm of severing the




                                18
natural parent-child relationship to the benefits of a new
adoptive home in the crucial third step of the analysis.”].)
      Here, the juvenile court stated Jordan and George “may be
aware of who the mother and father [are]; however, [the parents]
do not supply a parental role.” But the court also found it would
not be detrimental to the children to sever the parental
relationship because the children had been in foster care for
“almost two years” and the parents had “been relegated to
monitored visits one time a week.” The court determined “the
preference for adoption” outweighed “the limited relationship the
parents have with the kids.” The record does not show that
Father and Mother had a substantial, positive emotional
attachment with their children, instead only showing that Father
and Mother were attentive to the children during their visits and
Father brought them things. Further, the record reflects that
Jordan and George would benefit from adoption by their
caregivers, who had been dedicated to providing for the children’s
special needs since February 2021. Under these circumstances,
the juvenile court did not abuse its discretion in finding Mother
and Father failed to “show that terminating [their] attachment
would be detrimental to the child[ren] even when balanced
against the countervailing benefit of a new, adoptive home.”
(Caden C., supra, 11 Cal.5th at p. 636.)




                               19
                         DISPOSITION

      The order terminating Mother’s and Father’s parental
rights is affirmed.



                                        FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                              20